Case 1:21-cv-00800-TWP-MJD Document 1 Filed 04/01/21 Page 1 of 5 PageID #: 1




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 REBECCA R. BUDDE d/b/a REBECCA
 RIVERS,                                                     CIVIL COMPLAINT

              Plaintiff,
                                                          CASE NO. 1:21-cv-00800
 v.

 RADIUS GLOBAL SOLUTIONS, LLC,                          DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes REBECCA R. BUDDE d/b/a REBECCA RIVERS (“Plaintiff”), by and

through the undersigned attorney, complaining as to the conduct of RADIUS GLOBAL

SOLUTIONS, LLC (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Indiana and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Indiana.

                                              PARTIES

                                                  1
Case 1:21-cv-00800-TWP-MJD Document 1 Filed 04/01/21 Page 2 of 5 PageID #: 2




      4. Plaintiff is a consumer over-the-age of 18 residing in Monroe County, Indiana, which falls

within the Southern District of Indiana.

      5. Defendant promotes itself as “a leading provider of account recovery and debt collection,

customer relationship management and healthcare revenue cycle management solutions.”1

Defendant is a limited liability company organized under the laws of the State of Minnesota and it

maintains its principal business at 7831 Glenroy Rd., Suite 250, Edina, Minnesota 55439-5543.

Defendant regularly collects upon consumers nationwide, including those located in the State of

Indiana.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      7.    The instant action stems from Defendant’s attempts to collect upon personal student loans

(“subject debt”) that Plaintiff allegedly owes.

      8. Upon information and belief, after the subject debt was purportedly in default, the subject

debt was assigned to Defendant for collection purposes.

      9.    Around early 2021, Defendant began its collection campaign by telephonically contacting

Plaintiff.

      10. Upon speaking with Defendant, Plaintiff was informed of its status as a debt collector and

of its intent to collect the subject debt.

      11. When speaking with Plaintiff, Defendant misrepresented its collection efforts towards

Plaintiff.



1
    https://www.radiusgs.com/about-us/

                                                   2
Case 1:21-cv-00800-TWP-MJD Document 1 Filed 04/01/21 Page 3 of 5 PageID #: 3




   12. Moreover, Defendant falsely stated that it could not remove Plaintiff’s cellular phone from

its system.

   13. Accordingly, Plaintiff became frustrated and confused over Defendant’s conduct and

spoke with her attorneys regarding her rights.

   14. Plaintiff was unnecessarily harassed by Defendant’s actions.

   15. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies contact with debt collectors, and

emotional distress.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   16. Plaintiff repeats and realleges paragraphs 1 through 15 as though fully set forth herein.

   17. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   18. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   19. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   20. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of the FDCPA § 1692e

   21. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   22. In addition, this section enumerates specific violations, such as:



                                                 3
Case 1:21-cv-00800-TWP-MJD Document 1 Filed 04/01/21 Page 4 of 5 PageID #: 4




             “The use of any false representation or deceptive means to collect or
             attempt to collect any debt or to obtain information concerning a
             consumer.” 15 U.S.C. §1692e(10); and

    23. Defendant violated 15 U.S.C. §§ 1692e and e(10) by employing deceptive tactics to collect

and/or attempt to collect upon the subject debt. Specifically, it was deceptive for Defendant to

misrepresent its collection efforts towards Plaintiff and falsely state that it could not remove her

phone number from its system. Defendant’s actions only served to worry and confuse Plaintiff.

         b. Violations of FDCPA § 1692f

    24. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    25. Furthermore, Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt. Any reasonable fact finder will conclude that Defendant’s misrepresentations

were unfair and unconscionable debt collection tactics designed to exert undue pressure on

Plaintiff.

    WHEREFORE, Plaintiff, REBECCA R. BUDDE d/b/a REBECCA RIVERS, respectfully

requests that this Honorable Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3); and

    e. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: April 1, 2021



                                                 4
Case 1:21-cv-00800-TWP-MJD Document 1 Filed 04/01/21 Page 5 of 5 PageID #: 5




Respectfully submitted,

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Southern District of Indiana
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                               5
